MaoLean, J.
The appellant urges as grievances that evidence was received improperly and that the verdict and consequent judgment were for an excessive amount. Neither is made out here. Where, after a general verdict has been rendered upon a *624trial, an order granting or refusing a new trial has been affirmed at the General Term of the City Court, it is for this tribunal, under the well recognized construction of the statutory provisions relating to appeals from the City Court, only to consider errors of law presented by valid exceptions, resting upon well founded1 objections or motions; and the evidence brought up by the record' is only to be scrutinized in so far as is necessary to make it clear whether or not there be any. evidence sufficient to sustain the-conclusions — for a ruling, after due request otherwise, to leave-undisturbed a verdict or finding, not supported by evidence, is itself an error of law. An examination of the whole ease presented in this action, with especial reference to the context of the-exceptions taken by the defendant, discloses no error in the reception of evidence calling for a reversal, upon the objections-actually taken at the trial. Whether or not the jury found for the plaintiff in an excessive amount, was a question of fact to be addressed primarily to the justice who saw and heard the witnesses in the very atmosphere and influences of the trial, and eventually to other justices, deliberating in banc and calmly considering alb the evidence as exhibited on printed pages. But this question, like any other question of fact, is to be disposed of in the court of original jurisdiction, and not by this tribunal. The judgment should be affirmed.
Freedman, P. J., concurs; Leventritt, J., taking no part.
Judgment affirmed, with ‘costs.